■Judge Nicholas
d livered the opinion of the court.
We are called upon in this case, to re-adjudicate the question of the constitutionality of the Bank of the Commonwealth, and its right ió maintain an action upon an obligation given in consideration of a loan of its notes. We consider this question as having been settled in the case of Lampton against the Bank, II. Litt. 300. If it be true as contended in argument, on behalf of the appellants, that the question is presented on the face of the charter, that case has been incidentally recognised and confirrmed by a hundred cases, that-have since passed through this court. The case of Craig vs. Missouri, IV. Peters, has been relied on as ruling this. We do not think that it does. They are distinguishable in at least one important and essential particular.
Wherefore, judgment is affirmed with damages and costs.